

	

		II

		109th CONGRESS

		2d Session

		S. 2434

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Wyden (for himself

			 and Mr. Graham) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To limit the amount of time Senators spend on

		  non-legislative activities.

	

	

		1.Short titleThis Act may be cited as the

			 Senate Campaign Reform Act of

			 2006.

		2.Limitation on

			 solicitation or acceptance of contributionsParagraph 1 of rule XLI of the Standing

			 Rules of the Senate is amended—

			(1)by inserting

			 (a) after 1.; and

			(2)by adding at the

			 end the following:

				

					(b)(1)A Member of the Senate,

				or officer or employee of the Senate, shall not solicit, receive, direct, or

				authorize the acceptance of a contribution with respect to a political

				committee authorized by or affiliated with a Senator at any time other than

				during the period beginning on the date that is 18 months prior to the date of

				the next general election for the office held by such Senator and ending on the

				date of such election.

						(2)This subparagraph shall not apply for

				the period beginning on the date in which a candidate opposing a Senator

				receives contributions or makes expenditures in excess of $100,000.

						(3)(A)This subparagraph shall

				not apply in any case in which a Senator is targeted (by name or office) in

				broadcast advertisements paid for by an individual or group that is not

				affiliated with any candidate for the Senate, but only to the extent that

				contributions do not exceed the amount paid by the individual or group for such

				advertisements.

							(B)Contributions permitted by subclause

				(A) shall be used for the sole purpose of responding to such advertisements,

				and funds remaining at the conclusion of such response shall be returned to the

				individual contributors (based on the percentage of the total amount

				contributed).

							(C)Not later than 30 days after the date

				on which a response is made under subclause (B), the Senator shall submit for

				review to the Select Committee on Ethics of the Senate the amount raised,

				copies of the advertisements in question, and the dates and outlets on which

				the advertisements were run.

							(4)This subparagraph shall not apply to

				any authorized committee of a Senator who is a candidate for an office other

				than Senator, but only if such committee is established for the purpose of

				running for such other office and no contribution accepted by the committee is

				used for the purpose of running for the office of Senator.

						(5)Any term used in this subparagraph

				which is also used in the Federal Election Campaign Act of 1971 (2 U.S.C. 331

				et seq.) shall have the meaning given such term under such

				Act.

						.

			

